89 F.3d 840
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Lloyd E. HUMPHREYS, Appellant,v.UNITED STATES of America, Appellee.
No. 95-3455NI
United States Court of Appeals, Eighth Circuit.
Submitted May 2, 1996.Filed May 7, 1996.

Before FAGG, BOWMAN, and BEAM, Circuit Judges.
PER CURIAM.


1
A jury found Lloyd E. Humphreys guilty of tax offenses, and we affirmed his conviction.  See United States v. Humphreys, 982 F.2d 254 (8th Cir.1992), cert. denied, 114 S.Ct. 61 (1993).   Humphreys then filed this 28 U.S.C. § 2255 motion, and the district court denied relief without an evidentiary hearing.   Humphreys appeals.


2
Having carefully reviewed the record, we are convinced that Humphreys is not entitled to § 2255 relief.  See United States v. Duke, 50 F.3d 571, 576 (8th Cir.)  (standard of review), cert. denied, 116 S.Ct. 224 (1995).   Some of the grounds asserted in Humphreys's motion were resolved against him on direct appeal and cannot be relitigated here.  See Humphreys, 982 F.2d at 257-62;  Dall v. United States, 957 F.2d 571, 572-73 (8th Cir.1992) (per curiam).   Other grounds asserted by Humphreys could have been raised at trial or on direct appeal, but were not, and are thus procedurally defaulted.  See Anderson v. United States, 25 F.3d 704, 706 (8th Cir.1994);  United States v. Smith, 843 F.2d 1148, 1149 (8th Cir.1988) (per curiam).   We reject Humphreys's assertion of ineffective assistance of counsel, both as an independent ground and as cause excusing his default.  See Strickland v. Washington, 466 U.S. 668, 694 (1984);  Reid v. United States, 976 F.2d 446, 447-48 (8th Cir.1992), cert. denied, 507 U.S. 945 (1993).


3
Accordingly, we affirm the judgment of the district court.